Exhibit 10.2

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT dated as of August 22, 2007 among The Gap, Inc., a
Delaware corporation (the “Company”), John J. Fisher (“Fisher” and, together
with any revocable family trust through which Fisher beneficially owns common
stock of the Company, “Seller”).

WITNESSETH:

WHEREAS, the Company is authorized to purchase from time to time its Shares (as
defined below) pursuant to a share repurchase program authorized by a committee
of the Board of Directors of the Company on August 21, 2007; and

WHEREAS, Fisher is the direct beneficial owner of 28,680,873 Shares of the
Company (as defined below), representing approximately 3.55% of the outstanding
Shares of the Company as of the date hereof; and

WHEREAS in consideration of the above recitals and of the mutual agreements and
covenants contained in this Agreement, the Company and the Sellers intending to
be bound legally, each agree as follows:

ARTICLE 1

Definitions

Section 1.1. Definitions. (a) The following terms, as used herein, have the
following meanings:

“AFR” means, for any Business Day, the monthly short-term applicable federal
rate, based on a monthly compounding period, published by the Internal Revenue
Service for the Applicable Month in which such Business Day occurs.

“AFR Carry Amount” means, for any period, an amount determined at the end of
each period that is the sum of all Daily AFR Carry Amounts for such period.

“Average Price” means, for any Applicable Month, the weighted average price,
rounded to four decimal points, at which the Company purchased Shares during the
Applicable Month pursuant to the Program in open market purchases, calculated as
(a) the total purchase price paid by the Company (excluding commissions) for
Shares purchased pursuant to the Program in open market purchases during such
Applicable Month divided by (b) the total number of Shares purchased by the
Company pursuant to the Program in open market purchases during such Applicable
Month; provided that if the Agreement has been terminated in accordance with
Section 7.1, the Average Price for any Closing thereafter shall be calculated
only through the day immediately prior to the termination date of the Agreement.
For the avoidance of doubt, Shares acquired in “open market purchases” shall not
include the Acquired Shares.

“Business Day” means (a) for purposes of determining the date of a Closing or
Closing Notice, a day on which banks are not required or authorized by law to
close in New York City and (b) for all other purposes under this Agreement, a
day on which the New York Stock Exchange is open for trading.



--------------------------------------------------------------------------------

“Daily AFR Carry Amount” means, for each day, an amount determined at the end of
each period equal to the product of (a) the cumulative month-to-date Implied
Daily Settlement Proceeds and (b) AFR divided by 360; provided that if such day
is not a Business Day, the Daily AFR Carry Amount for such day shall be equal to
the product of (a) the cumulative month-to-date Implied Daily Settlement
Proceeds through the most recent Business Day of such Applicable Month and
(b) AFR in effect as of the most recent Business Day divided by 360; and
provided, further, that for any day after the last Business Day of such
Applicable Month and prior to the date of Closing with respect to such
Applicable Month, the Daily AFR Carry Amount for such day shall be equal to the
product of (a) the cumulative month-to-date Implied Daily Settlement Proceeds as
of the most recent Business Day and (b) AFR in effect as of the last Business
Day of the Applicable Month divided by 360.

“Daily Average Price” means, for any day, the weighted average price at which
the Company purchased Shares during the applicable day pursuant to the Program
in open market purchases, calculated as (a) the total purchase price paid by the
Company (excluding commissions) for Shares purchased pursuant to the Program in
open market purchases during such day divided by (b) the total number of Shares
purchased by the Company pursuant to the Program in open market purchases during
such day.

“Dividend Adjusted Average Price” means, on any day of an Applicable Month on
which all of the following conditions are met: (a) the day is after the public
announcement of the dividend, (b) the day precedes an Ex-Dividend Date that
occurs during such Applicable Month, and (c) the record date for the
shareholders of record entitled to receive such dividend will occur on or before
the Closing for such Applicable Month, then Dividend Adjusted Average Price of
the Acquired Shares for such day shall be calculated as (i) the Daily Average
Price for such day minus (ii) the amount of the dividend per Share which has
been declared in respect of the Acquired Shares.

“Ex-Dividend Date” means the date that is two trading days prior to the record
date which has been established in connection with the declaration of a dividend
in respect of the Acquired Shares or such other date as may be established with
respect to the Shares as an “ex-dividend” date by the New York Stock Exchange.

“Implied Daily Acquired Shares” means, for each Business Day of an Applicable
Month, the number of Acquired Shares which were attributable to such day’s
trading as determined by reference to the number of Shares purchased by the
Company pursuant to the Program (other than Acquired Shares) on such Business
Day as a percent of the Company’s total purchases pursuant to the Program (other
than Acquired Shares) during each Applicable Month determined after the close of
trading on the last Business Day of each Applicable Month and prior to the
delivery of the Closing Notice relating to the Closing for each Applicable
Month. Implied Daily Acquired Shares may result in fractional shares.

“Implied Daily Settlement Proceeds” means, for each Business Day of an
Applicable Month, the product of (a) the number of Implied Daily Acquired Shares
which were deemed to have been acquired on the day that was three trading days
prior to such Business Day and (b) the Daily Average Price or Dividend Adjusted
Average Price, if applicable, for such prior day.

 

2



--------------------------------------------------------------------------------

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Program” means the share repurchase program approved on August 21, 2007
authorizing the Company to purchase from time to time Shares up to a maximum
aggregate amount (including existing authority) of $1.5 billion.

“Seller Ownership Percentage” means 3.55%, which represents a percentage equal
to (a) the number of Shares directly owned by such Seller as of August 4, 2007,
divided by (b) 807,269,688 shares, which represent the Company’s total
outstanding basic Shares as of August 4, 2007, multiplied by 100.

“Shares” means the common stock of the Company.

(b) For purposes of the definitions of “Average Price,” “Daily Average Price”
and “Implied Daily Acquired Shares”, Shares purchased by the Company pursuant to
the Program shall be deemed to have been purchased on the trade date with
respect to such Shares and not the day on which such trade settles.

(c) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

Acquired Shares

   2.1

Applicable Month

   2.1

Closing

   2.3

Closing Notice

   2.3

Governmental Authority

   3.3

Purchase Price

   2.2

ARTICLE 2

Purchase and Sale

Section 2.1. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Fisher agrees to sell, transfer, assign and deliver to the
Company, and the Company agrees to purchase from Seller, with respect to each
calendar month in which the Company purchases Shares pursuant to the Program
(the “Applicable Month”), a number of Shares at each Closing calculated in
accordance with Annex A hereto (the Shares acquired from Seller, the “Acquired
Shares”). In the event that the Agreement is terminated pursuant to Section 7.1,
the day immediately prior to the termination date will be deemed to be the last
day of the Applicable Month.

 

3



--------------------------------------------------------------------------------

Section 2.2. Purchase Price. The aggregate purchase price for the Acquired
Shares at each Closing (the “Purchase Price”) shall be equal to the product of
(i) the aggregate number of Acquired Shares to be purchased at such Closing
multiplied by (ii) the Average Price for the Applicable Month. An interest
factor shall be paid along with the Purchase Price for the Acquired Shares equal
to the AFR Carry Amount. The Purchase Price shall also include an adjustment to
the Average Price of the Acquired Shares, if necessary, to take into account the
effect of any dividends or similar distributions relating to the Acquired Shares
to be settled for the Applicable Month in the same manner and under the same
conditions as provided for in the definition of “Dividend Adjusted Average
Price”. The Purchase Price and the AFR Carry Amount shall be paid as provided in
Section 2.3.

Section 2.3. Closing. Within five Business Days after the end of each Applicable
Month, the Company shall deliver to Fisher a notice (each, a “Closing Notice”)
setting forth (i) the date of Closing, (ii) the number of Acquired Shares to be
purchased by the Company from Seller pursuant to Section 2.1, (iii) the Purchase
Price and the AFR Carry Amount and (iv) the details of the calculation of the
Purchase Price and the AFR Carry Amount, sufficient to allow Fisher to reproduce
the calculation of the Purchase Price and the AFR Carry Amount. Subject to the
satisfaction or waiver by Fisher and the Company of the conditions set forth in
Article 6, each closing of the purchase and sale of the Acquired Shares
hereunder shall take place on the date set forth in the Closing Notice, which in
any event shall be no later than the tenth Business Day after the end of each
month (each, a “Closing”) at the offices of the Company located at Two Folsom
Street, San Francisco, California 94105, at 9:00 A.M., San Francisco time, or as
soon as possible thereafter.

At each Closing:

(a) The Company shall deliver to Seller the Purchase Price by wire transfer of
same day or other immediately available funds in accordance with the payment
instructions provided to the Company from time to time by Fisher; and

(b) Fisher shall deliver to the Company certificates for the Acquired Shares
duly endorsed or accompanied by stock powers duly endorsed in blank, with any
required transfer stamps affixed thereto; provided, if the Acquired Shares are
not held by Seller in certificated form, Fisher shall arrange to the Company’s
satisfaction to transfer such shares in electronic form to a brokerage account
designated in writing by the Company in the Closing Notice.

ARTICLE 3

Representations and Warranties of Sellers

Fisher represents and warrants to the Company with respect to any Seller, as of
the date hereof and as of the date of each Closing that:

Section 3.1. Due Authorization. The execution and delivery by Fisher, and the
performance by each Seller, of this Agreement and the consummation of the
transactions contemplated hereby are within the powers, corporate or otherwise,
of each Seller and have been duly authorized by all necessary action on the part
of each Seller. This Agreement constitutes a valid and binding agreement of
Fisher enforceable against Fisher in accordance with its terms.

 

4



--------------------------------------------------------------------------------

Section 3.2. Governmental Authorization. The execution and delivery by Fisher,
and the performance by each Seller, of this Agreement and the consummation of
the transactions contemplated hereby require no prior action by or in respect
of, or prior filing with, any governmental organization, whether state or
federal (“Governmental Authority”).

Section 3.3. Noncontravention. The execution and delivery by Fisher, and the
performance by each Seller, of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate the
organization documents of each Seller, if applicable, (ii) assuming compliance
with the matters referred to in Section 3.2, violate any applicable law, rule,
regulation, judgment, injunction, order or decree (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of any Seller under any provision of any agreement or other
instrument binding upon any Seller, except with respect to (ii) and (iii), where
such violation, consent, action, default or right of termination, cancellation
or acceleration would not adversely affect the ability of any Seller to perform
its obligations under this Agreement or to consummate the transactions
contemplated hereby.

Section 3.4. Ownership of Shares. As of the time of each Closing hereunder,
Seller will be the beneficial owner of the Acquired Shares to be sold at such
Closing, and will transfer and deliver to the Company at each Closing valid
title to the Acquired Shares to be sold at such Closing free and clear of any
Lien and any other limitation or restriction (including any restriction on the
right to sell or otherwise dispose of the Acquired Shares).

ARTICLE 4

Representations and Warranties of the Company

The Company represents and warrants to Fisher as of the date hereof and as of
the date of each Closing that:

Section 4.1. Corporate Existence and Power. The Company (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware and (ii) has all corporate powers and all material governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted, except with respect to (ii), where the failure to
have such corporate powers, governmental licenses, authorizations, permits,
consents or approvals would not adversely affect the ability of the Company to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.

Section 4.2. Corporate Authorization. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby are within the corporate powers of the Company and have been
duly authorized by all necessary

 

5



--------------------------------------------------------------------------------

corporate action on the part of the Company. This Agreement constitutes a valid
and binding agreement of the Company enforceable against the Company in
accordance with its terms. The Program has been approved by a committee of the
Board of Directors of the Company consisting solely of two or more non-employee
directors.

Section 4.3. Governmental Authorization. The execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby require no prior action by or in respect of, or prior filing
with, any Governmental Authority.

Section 4.4. Noncontravention. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation or
bylaws of the Company, (ii) assuming compliance with the matters referred to in
Section 4.3, violate any applicable law, rule, regulation, judgment, injunction,
order or decree, (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Company under any
provision of any agreement or other instrument binding upon the Company, except
with respect to (ii) and (iii), where such violation, consent, action, default
or right of termination, cancellation or acceleration would not adversely affect
the ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.

ARTICLE 5

Covenants of the Company and Fisher

The Company and Fisher agree that:

Section 5.1. Reasonable Commercial Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, the Company and Fisher will use their
reasonable commercial efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable under applicable laws
and regulations to consummate the transactions contemplated by this Agreement.

ARTICLE 6

Conditions To Closing

Section 6.1. Conditions to Obligations of the Company and Fisher. The
obligations of the Company and Fisher to consummate each Closing is subject to
the satisfaction of the following conditions:

(a) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of any Closing; and

(b) All actions by or in respect of or filings with any governmental body,
agency, official or authority required to permit the consummation of each
Closing shall have been taken, made or obtained.

 

6



--------------------------------------------------------------------------------

Section 6.2. Conditions to Obligations of the Company. The obligation of the
Company to consummate each Closing is subject to the satisfaction (or waiver by
the Company) of the following conditions:

(a) Fisher shall have performed in all material respects all of his respective
obligations hereunder required to be performed by him on or prior to such
Closing; and

(b) The representations and warranties of Fisher hereunder contained in this
Agreement shall be true in all material respects at and as of such Closing as if
made at and as of such date.

Section 6.3. Conditions to Obligation of Fisher. The obligation of Fisher to
consummate each Closing is subject to the satisfaction (or waiver by Fisher) of
the following conditions:

(a) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to such
Closing; and

(b) The representations and warranties of the Company contained in this
Agreement shall be true in all material respects at and as of such Closing as if
made at and as of such date.

ARTICLE 7

Termination

Section 7.1. Termination. This Agreement shall terminate:

(a) pursuant to the joint written agreement of the Company and Fisher; or

(b) 15 Business Days after notice by Fisher, on the one hand, or the Company, on
the other hand; or

(c) pursuant to written notice by the Company, if a breach of or failure to
perform any representation, warranty, covenant or agreement on the part of
Fisher set forth in this Agreement shall have occurred that would cause any of
the conditions set forth in Sections 6.2(a) and 6.2(b) not to be satisfied, and
any such condition is incapable of being satisfied by the next Closing; or

(d) pursuant to written notice by Fisher, if a breach of or failure to perform
any representation, warranty, covenant or agreement on the part of the Company
set forth in this Agreement shall have occurred that would cause any of the
conditions set forth in Sections 6.3(a) and 6.3(b) not to be satisfied, and any
such condition is incapable of being satisfied by the next Closing; or

(e) pursuant to written notice by either Fisher or the Company if there shall be
any law or regulation that makes consummation of the transactions contemplated
hereby illegal or otherwise prohibited or if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any court or governmental body having competent jurisdiction; or

 

7



--------------------------------------------------------------------------------

(f) at the termination or completion of the Program;

provided that with respect to (a) and (b) above, such termination shall not
affect the settlement of Acquired Shares in respect of any purchases pursuant to
the Program which have occurred or are deemed to have occurred prior to the
effective date of the termination of this Agreement.

The party desiring to terminate this Agreement pursuant to clauses (b), (c),
(d) or (e) above shall give written notice of such termination to the other
party.

ARTICLE 8

Miscellaneous

Section 8.1. Survival. The covenants, agreements, representations and warranties
of the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto shall not survive the termination of this
Agreement other than with respect to a Closing for Acquired Shares which follows
a termination of the Agreement pursuant to Sections 7.1(a) or (b); provided that
the covenants, agreements, representations and warranties contained in Articles
3, 4 and 8 shall survive indefinitely; provided, further, that nothing shall
relieve any party for liability at any time with respect to any breach occurring
prior to the termination of this Agreement.

Section 8.2. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to the Company, to:

The Gap, Inc.

Two Folsom Street

San Francisco, CA 94105

Fax: (415) 427-6982

Attn: General Counsel

with a copy to:

Fax: (415) 427-4015

Attn: Treasury Department

if to Fisher, to:

One Maritime Plaza

Suite 1400

San Francisco, CA 94111

Fax: (415) 288-0549

Attn: John J. Fisher

 

8



--------------------------------------------------------------------------------

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 P.M. in
the place of receipt (as evidenced by confirmation of facsimile or other
appropriate transmission receipt) and such day is a business day in San
Francisco, California. Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding business day
in San Francisco, California.

Section 8.3. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by both parties to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
The failure or delay by any party in exercising any right, power or privilege
hereunder shall not operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 8.4. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such cost or expense.

Section 8.5. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign or delegate any of its
rights or obligations under this Agreement without the consent of each other
party hereto.

Section 8.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California (without regard to principles
of conflicts of laws).

Section 8.7. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in a state or federal court located in San Francisco,
California, so long as one of such courts shall have subject matter jurisdiction
over such suit, action or proceeding, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 8.2 shall be deemed effective service of process on such
party.

 

9



--------------------------------------------------------------------------------

Section 8.8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.9. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement is intended to confer upon any Person other than the
Company or Seller any rights or remedies hereunder.

Section 8.10. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

Section 8.11. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GAP, INC. By:  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President, Corporate Finance and
Treasurer JOHN J. FISHER (on behalf of himself and on behalf of Sellers) By:  

/s/ John J. Fisher

Name:   John J. Fisher

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

ACQUIRED SHARES CALCULATION

The number of Acquired Shares to be purchased from Seller at each Closing shall
be equal to:

(a) the quotient of (1) the Seller Ownership Percentage divided by (2) [1 minus
the Seller Ownership Percentage]

multiplied by

(b) the number of Shares purchased by the Company pursuant to the Program (open
market purchases and otherwise) with respect to the Applicable Month (excluding
any Acquired Shares) measured from the first Business Day of the Applicable
Month through and including the last Business Day of the Applicable Month;

provided that such number of Acquired Shares for the Applicable Month shall be
rounded to the nearest whole Acquired Share.

For purposes of the Acquired Shares calculation, Shares purchased in the open
market by the Company pursuant to the Program shall be deemed to have been
purchased on the trade date with respect to such Shares and not the day on which
such trade settles. Shares purchased after the end of the Applicable Month that
relate to the Applicable Month shall be deemed to have been purchased during the
Applicable Month.

 

A-1